

115 HR 7081 IH: To amend the Ohio & Erie Canal National Heritage Canalway Act of 1996 to repeal the funding limitation.
U.S. House of Representatives
2018-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7081IN THE HOUSE OF REPRESENTATIVESOctober 19, 2018Mr. Ryan of Ohio (for himself, Mr. Joyce of Ohio, Ms. Kaptur, Mr. Renacci, and Ms. Fudge) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Ohio & Erie Canal National Heritage Canalway Act of 1996 to repeal the funding limitation. 
1.Ohio & Erie National Heritage CanalwaySection 812(a) of the Ohio & Erie National Heritage Canalway Act of 1996 (Public Law 104–333; 110 Stat. 4275) is amended by striking the second sentence. 